UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6429



VIRGEL ST. JOHN, a/k/a or f/k/a or "presumed"
John Tinsley,

                                            Plaintiff - Appellant,

          versus

K. D. SMITH; OFFICER CHANDLER; OFFICER BAKER;
LIEUTENANT DAVIS; PERRY ICHORE; S. R. SMITH;
OFFICER SCOTT; COUNTY OF GREENVILLE; CITY OF
GREENVILLE; GERALD SEALS, County Administra-
tor; AUBREY V. WATTS, JR., City Administrator,
                                           Defendants - Appellees.



                            No. 96-6693



VIRGEL ST. JOHN, a/k/a John Tinsley,

                                            Plaintiff - Appellant,
          versus


K. D. SMITH; OFFICER CHANDLER; OFFICER BAKER;
LIEUTENANT DAVIS; PERRY ICHORE; S. R. SMITH;
OFFICER SCOTT; COUNTY OF GREENVILLE; CITY OF
GREENVILLE; GERALD SEALS, County Administra-
tor; AUBREY V. WATTS, JR., City Administrator,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-4043-6-3-AK)

Submitted:   September 30, 1996       Decided:   October 25, 1996


Before MURNAGHAN, ERVIN, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Virgil St. John, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Appellant seeks to appeal the district court's orders dismiss-

ing without prejudice his 42 U.S.C. § 1983 (1988) complaint. We

have reviewed the record in appeal number 96-6429 and the district

court's opinion accepting the magistrate judge's recommendation and

find no reversible error. Accordingly, we deny leave to proceed in
forma pauperis and dismiss the appeal on the reasoning of the dis-

trict court. St. John v. Smith, No. CA-95-4043-6-3-AK (D.S.C. Mar.
5, 1996). Our disposition of appeal number 96-6429 renders appeal

number 96-6693 moot. Accordingly, we deny leave to proceed in forma

pauperis and dismiss appeal number 96-6693 as well. We dispense
with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3